J-S43029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

NEAL LAMONT PATTON

                          Appellant                   No. 385 WDA 2020


          Appeal from the PCRA Order Entered February 24, 2020
            In the Court of Common Pleas of Allegheny County
             Criminal Division at No: CP-02-CR-0004832-2004

BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY STABILE, J.:                      FILED NOVEMBER 16, 2020

      Appellant, Neal Lamont Patton, who is serving a sentence of life

imprisonment for first-degree murder, appeals from an order dismissing his

third petition for relief under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. Appellant claims that he found new evidence that

the trial court held a pretrial hearing that he neither knew about nor attended.

The PCRA court lacked jurisdiction over Appellant’s third PCRA petition

because he filed it while his appeal from the order denying his second PCRA

petition was still pending. Accordingly, we affirm.

      The record establishes that on the evening of August 25, 2003,

Appellant shot and killed his twenty-year-old brother, Anthony, in front of an

apartment building in Pittsburgh. Appellant promptly fled to Cleveland, Ohio,

where he was arrested in connection with the shooting approximately six

months later.
J-S43029-20



        On February 22, 2005, the trial court held a pretrial hearing during which

it denied defense counsel’s request for a continuance, ordered jury selection

to begin, and stated that trial would begin the next day. N.T., 2/22/05, at 1-

12. The record does not include a transcript of jury selection proceedings.

        On February 23, 2005, the case proceeded to trial. On February 25,

2005, the jury found Appellant guilty of first-degree murder.                The court

imposed sentence, and following denial of post-sentence motions, Appellant

timely appealed to this Court. On November 19, 2007, this Court affirmed

Appellant’s judgment of sentence in a published opinion. Commonwealth v.

Patton, 936 A.2d 1170, 1172-73 (Pa. Super. 2007). On December 30, 2009,

our Supreme Court denied Appellant’s petition for allowance of appeal.

        In late 2010, Appellant filed a timely PCRA petition. On February 27,

2015, following protracted proceedings, the PCRA court dismissed Appellant’s

first PCRA petition without a hearing. Subsequently, this Court affirmed the

order of dismissal, and the Supreme Court denied Appellant’s petition for

allowance of appeal.

        On February 28, 2019, Appellant filed a second PCRA petition. The PCRA

court appointed counsel to represent Appellant. On March 20, 2019, counsel

filed a Turner/Finley1 motion for leave to withdraw as counsel. On the same

date,    Appellant    filed   a   pro   se     motion   to   represent   himself   under

____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                             -2-
J-S43029-20



Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa. 1998).           On March 21,

2019, the PCRA court granted Appellant’s Grazier motion and granted counsel

leave to withdraw. On May 9, 2019, Appellant filed a pro se amended PCRA

petition. On May 31, 2019, the PCRA court issued a notice of intent to dismiss

the PCRA Petition.     On October 10, 2019, the PCRA court dismissed the

petition without a hearing.

      On November 2, 2019, Appellant filed a notice of appeal to this Court.

This Court docketed his appeal at No. 1660 WDA 2019.

      On November 18, 2019, while his appeal at No. 1660 WDA 2019

remained pending, Appellant filed his third PCRA petition in the PCRA court.

Therein, Appellant claimed to have newly discovered evidence; he did not

know about and hence, did not attend the pretrial hearing or jury selection on

February 22, 2005, one day before trial. He claims that he did not learn about

these hearings until October 2016, when he received an “updated criminal

docket from the District Attorney’s Office.” Appellant’s Brief at 7. Appellant

contended that his absence from, and lack of notice of, the pretrial hearing

and jury selection violated his constitutional rights by preventing him from

participating in a critical stage of trial proceedings.

      On November 26, 2019, the PCRA court entered a notice of intent to

dismiss Appellant’s third PCRA petition without a hearing.

      On December 12, 2019, Appellant filed a petition in this Court at No.

1660 WDA 2019 seeking either a stay of proceedings pending resolution of his

third PCRA petition in the PCRA court, or, in the alternative, quashal of the

                                       -3-
J-S43029-20



appeal. On December 23, 2019, this court denied Appellant’s motion for stay

but held, “To the extent Appellant alternatively seeks to withdraw his appeal,

that request is GRANTED such that the instant appeal is DISCONTINUED at

Appellant’s request.”

       On December 24, 2019, in response to the November 26, 2019 notice

of intent to dismiss, Appellant filed an amended third PCRA petition in the

PCRA court.      On January 23, 2020, the court issued a notice of intent to

dismiss the amended third PCRA petition without a hearing. On February 10,

2020, Appellant filed a response in opposition to the notice of intent.       On

February 24, 2020, the court dismissed the petition without a hearing on the

ground that it was time-barred under the PCRA’s statute of limitations, 42

Pa.C.S.A. § 9545, and did not satisfy any exception to the statute.

       This appeal followed. In his appellate brief, Appellant complains that his

constitutional rights were violated because he received no notice of the pretrial

hearing on February 22, 2005 and because this hearing took place in his

absence.2

       Our first task is to review whether the PCRA court had jurisdiction to

entertain Appellant’s third PCRA petition. We conclude that it did not, because

his appeal from the denial of his second PCRA petition was pending at the time

he filed his third petition.



____________________________________________


2 In his appellate brief, Appellant abandoned the claim in his third PCRA
petition that he was not present during jury selection.

                                           -4-
J-S43029-20



       “Whether a court has subject matter jurisdiction is a question of law . .

. It is not waivable, even by consent, and may be raised by any party or by

the court, sua sponte, at any stage of the proceeding.” Commonwealth v.

Beatty, 207 A.3d 957, 961 (Pa. Super. 2019). Even where the PCRA court

does not address its jurisdiction, “this Court will consider the issue sua sponte

. . .” Id.

       The law is clear that a PCRA court lacks jurisdiction to consider a PCRA

petition while an appeal from the denial of the petitioner’s prior PCRA petition

remains pending. In Commonwealth v. Lark, 746 A.2d 585 (Pa. 2000), our

Supreme Court held that “when an appellant's PCRA appeal is pending before

a court, a subsequent PCRA petition cannot be filed until the resolution of

review of the pending PCRA petition by the highest state court in which review

is sought, or upon the expiration of the time for seeking such review.” Id. at

588.

       In Beatty, the petitioner filed a second PCRA petition even though his

appeal from an order denying his first PCRA petition remained pending in this

Court.       The PCRA court held the second petition in abeyance pending

resolution of the appeal, which the petitioner ultimately lost. The PCRA court

then granted the petitioner’s motion to “reinstate” the second petition and

denied this petition on the merits. This Court held:

       [T]he PCRA court erred in holding Appellant’s second petition in
       abeyance, pending the outcome of the appeal of his first petition
       in the same case, and then reinstating the petition for review on
       the merits, without any jurisdictional analysis. The court should
       have dismissed the second petition outright under Lark, when

                                      -5-
J-S43029-20


      Appellant initially filed it during the appeal from the denial of his
      prior PCRA petition.
Id. at 964. We further held:

      A petitioner must choose either to appeal from the order denying
      his prior PCRA petition or to file a new PCRA petition; the petitioner
      cannot do both, i.e., file an appeal and also file a PCRA petition,
      because “prevailing law requires that the subsequent petition
      must give way to a pending appeal from the order denying a prior
      petition.” Commonwealth v. Zeigler, 148 A.3d 849, 852 (Pa.
      Super. 2016). In other words, a petitioner who files an appeal
      from an order denying his prior PCRA petition must withdraw
      the appeal before he can pursue a subsequent PCRA
      petition. Id. If the petitioner pursues the pending appeal, then
      the PCRA court is required under Lark to dismiss any
      subsequent PCRA petitions filed while that appeal is
      pending.
Id. at 961 (emphasis added). Thus, we affirmed the order denying relief due

to the PCRA court’s lack of jurisdiction over the second petition. Id. at 959.

      In this case, neither the parties nor the PCRA court address whether the

PCRA court had jurisdiction to decide Appellant’s third PCRA petition even

though it was filed while the appeal from the denial of Appellant’s second PCRA

petition remained pending. Nevertheless, we have the authority to address

this jurisdictional question sua sponte. Id.

      Lark establishes a bright-line rule: when a PCRA petitioner appeals a

decision denying his petition, the PCRA court must dismiss any subsequent

PCRA petition “filed while that appeal is pending.” Beatty, 207 A.3d at 961.

If the petitioner does not withdraw his appeal before filing a subsequent PCRA

petition, the PCRA court lacks jurisdiction over the subsequent petition. Id.




                                      -6-
J-S43029-20


In order for the PCRA court to have jurisdiction over a petition, at the time

the petition is filed, there must be no pending appeal of a prior petition. Id.

      In this case, Appellant filed his third PCRA petition while his appeal from

the denial of his second PCRA petition remained pending before this Court.

This Court did not order the appeal discontinued until one month after

Appellant filed his third PCRA petition.    As a result, the PCRA court lacked

jurisdiction over Appellant’s third petition and “should have dismissed [it]

outright under Lark.” Id. at 964.

      Accordingly, we affirm the dismissal of Appellant’s third PCRA petition

for lack of jurisdiction, a different ground than that relief upon by the PCRA

court. Commonwealth v. Reese, 31 A.3d 708, 727 (Pa. Super. 2011) (en

banc) (appellate court may affirm on any basis as long as ultimate decision is

correct).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2020




                                      -7-